Citation Nr: 0033997	
Decision Date: 12/29/00    Archive Date: 01/08/01

DOCKET NO.  99-07 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to a rating in excess of 10 percent for 
refractory right (major) cubital tunnel syndrome, status post 
subcutaneous ulnar nerve transposition.


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran had active service from December 1995 to April 
1998.

This case comes to the Board of Veterans' Appeals (Board) 
from an October 1998 rating decision of the Phoenix, Arizona, 
Department of Veterans Affairs (VA) Regional Office (RO) that 
granted service connection for refractory right (major) 
cubital tunnel syndrome, status post subcutaneous ulnar nerve 
transposition, and assigned a rating of 10 percent.

In November 2000, the veteran testified before a Veterans Law 
Judge at a videoconference hearing.  Correspondence in the 
claims file indicates that the veteran accepted that hearing 
in lieu of an "in-person" hearing before a Board member.  
See 38 C.F.R. § 20.700(e) (2000). 


REMAND

At the time of the veteran's videoconference hearing before 
the Board in November 2000, the veteran testified that he 
received treatment at VA facilities for his right upper 
extremity disorder since his separation from service.  
Hearing transcript (T.), 5.  These records have not yet been 
associated with the claims file.  VA is held to have 
constructive notice of documents generated by VA, even if the 
documents have not been made part of the record in a claim 
for benefits.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  As 
VA is on notice that additional pertinent medical records may 
exist, the case must be remanded for further development.

Additionally, the veteran testified that his problems with 
his service-connected disability had worsened since his 
previous VA examination in April 1999.  T. 4.  He stated that 
he was to undergo evaluation in January 2001 at a VA facility 
in order to determine if further surgery is in order.  T. 3.  
Where a claimant affirmatively asserts to the Board that a 
further increase in disability has occurred subsequent to a 
prior examination and decision, an additional examination may 
be required.  See VAOPGCPREC 11-95; 38 C.F.R. § 3.327(a) 
(2000) (reexaminations will be required where evidence 
indicates that there has been a material change in 
disability).  Thus, in this case, the Board finds that a new 
comprehensive VA examination to evaluate the current status 
of the veteran's service-connected disability is in order.  

Accordingly, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claim and 
to ensure full compliance with due process requirements, the 
case is remanded to the RO for the following development:

1.  The appellant is advised that he has 
the right to submit additional evidence 
and argument on the matter or matters the 
Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

2.  The RO should obtain all VA treatment 
records and associate them with the 
claims file.

3.  The RO should arrange for VA 
examination by the appropriate physician 
to determine the nature and severity of 
the veteran's service-connected residuals 
of the right upper extremity.  All 
indicated studies must be conducted.  The 
claims file, or copies of pertinent 
documents located therein must be made 
available to and reviewed by the examiner 
in conjunction with the examination.  The 
examiner should record pertinent medical 
complaints, symptoms, and clinical 
findings.  The physician should comment 
on the functional limitations, if any, 
caused by the appellant's service-
connected disability due to pain.  The 
examiner is requested to specifically 
comment on whether pain is visibly 
manifested on movement of any involved 
joint, the presence and degree of, or 
absence of, muscle atrophy attributable 
to the service-connected disability, and 
the presence or absence of any other 
objective manifestation that would 
demonstrate disuse or functional 
impairment due to pain attributable to 
the service-connected disability.

The examiner should specify whether there 
is complete or incomplete paralysis 
involving the ulnar nerve.  The examiner 
should indicate the presence or absence 
of "griffin claw" deformity, due to 
flexor contraction of ring and little 
fingers; marked atrophy in dorsal 
interspace and thenar and hypothenar 
eminences; loss of extension of the ring 
and little fingers; an inability to 
spread the fingers (or reverse); an 
inability to adduct the thumb; and 
weakened wrist flexion.  

Any opinions expressed must be 
accompanied by a complete rationale.  If 
the examiner concludes that any of the 
above questions cannot be answered 
without resort to speculation, s/he 
should so indicate.  If the examiner 
finds disability other than refractory 
right cubital tunnel syndrome with ulnar 
nerve involvement, the examiner should 
state whether this is related to the 
service-connected disability.  The 
examiner should identify the symptoms 
associated with the service-connected 
disability only; if the examiner cannot 
distinguish between service-connected and 
nonservice-connected symptomatology of 
the right upper extremity, s/he should so 
state.

The veteran is advised that failure to 
report for the scheduled examinations may 
have adverse consequences to his claim as 
the information requested on these 
examinations addresses questions of 
symptomatology that are vital in this 
claim.  38 C.F.R. § 3.655 (2000); 
Connolly v. Derwinski, 1 Vet. App. 566 
(1991).

4.  The RO should then review the claims 
file to ensure that all of the above 
requested development has been completed 
in full.  In particular, the RO should 
ensure that any requested examinations 
and required opinions are in compliance 
with the Board's remand and if they are 
not, the RO should implement corrective 
procedures.  

5. The RO must review the claims file to 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub.L. No. 106-475 is completed.  For 
further guidance on the processing of 
this case in light of the changes in the 
law, the RO should refer to VBA Fast 
Letter 00-87 (November 17, 2000), as well 
as any pertinent formal or informal 
guidance that is subsequently provided by 
the Department, including, among other 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent Court decisions that are 
subsequently issued should also be 
considered.

6.  After the completion of any 
development deemed appropriate in 
addition to that requested above, the RO 
should readjudicate the issue of the 
veteran's entitlement to an evaluation in 
excess of 10 percent for refractory right 
(major) cubital tunnel syndrome, status 
post subcutaneous ulnar nerve 
transposition.  The RO should further 
determine whether any of the current 
manifestations of the veteran's service-
connected refractory right cubital tunnel 
syndrome, status post subcutaneous ulnar 
nerve transposition, are representative 
of disability for which a separate rating 
should be assigned.  See Esteban v. 
Brown, 6 Vet. App. 259 (1994) (the 
critical element in assigning separate 
ratings resulting from an injury is that 
none of the symptomatology for any one of 
the disorders is duplicative of or 
overlapping with the symptomatology of 
other disorders).  The RO should also 
consider the applicability of "staged" 
ratings.  Fenderson v. West, 
12 Vet. App. 119 (1999).  

7.  Thereafter, the RO should again 
review the record.  If the benefits 
sought on appeal remain denied, the 
appellant should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome as to this issue.  The appellant need take no action 
until otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (previously known as the United States Court of 
Veterans Appeals prior to March 1, 1999, hereafter "the 
Court") for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 2000) (Historical and Statutory Notes).  In 
addition, Veterans' Benefits Administration (VBA)'s 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	M. SABULSKY
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


